Citation Nr: 1210899	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-28 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ear hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of right wrist chip fracture.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in pertinent part, granted service connection for left ear hearing loss and right wrist chip fracture.  Both disabilities were assigned noncompensable evaluations, effective November 27, 2007, the date of receipt of the claim.

In April 2009, the Veteran testified before a Decision Review Officer (DRO) sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

In October 2011, the RO increased the evaluation for right wrist disability from zero to 10 percent, effective November 27, 2007.  As that increase did not constitute a full grant of the benefit sought, the Veteran's right wrist claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

The issue of entitlement to an initial compensable evaluation for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's service-connected right wrist chip fracture is manifested by limitation of motion and objective evidence of pain.  The Veteran is in receipt of the maximum evaluation allowed for limitation of motion of a dominant or non-dominant wrist.  

2.  Ankylosis of the right wrist is not objectively shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for right wrist chip fracture residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

This appeal arises from the Veteran's disagreement with the assigned evaluation following the grant of service connection for his right wrist disability.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims folder contains service treatment records, VA medical evidence, private medical evidence, pictures, and the Veteran's contentions. The Veteran underwent a VA examination of the right wrist and testified at a DRO hearing.  In light of the above, the Board finds that there is no further action is necessary to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board adjudicating the merits of claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Legal Criteria - Increased Evaluation Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In addition, VA regulations require that unless the symptoms and/or degree of impairment due to a service-connected disability can be distinguished from any other diagnosed disorders, VA must consider all symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Analysis

Historically, the evidence reflects that the Veteran sustained a chip fracture of his right wrist during service.  In November 2007, the Veteran filed a service connection claim for left ear hearing loss.  

On a November 2007 treatment record from Illinois SW Orthopedics, Ltd., the Veteran's complaint of pain in his right wrist was noted.  X-rays of the right wrist showed a prominent ulnar styloid; length, inclination and tilt to the radius were well-maintained; the distal radioulnar joint looked reduced; there was no bony abnormality appreciated within any of the carpal bones; and the scapholunate angle was within normal range.  X-rays were essentially unremarkable.  On examination of the Veteran's right wrist, there was slight limitation in all directions compared with the opposite side, lacking just a few degrees but noticeable when looking for symmetry between the motions.  The Veteran had full digital motion, excellent grip, and excellent pinch strength.  Neurovascular status was intact.  He had good capillary refill in the tips and fingers.  No real areas of tenderness to palpation about the wrist.  The remainder of the examination of the right upper extremity was unremarkable.  Impression was intermittent discomfort in the right wrist which seemed to be activity-related.   

In April 2008, the Veteran underwent a VA "joints" examination, at which time he reported a constant dull ache in his right wrist, as well as stiffness, locking, and fatigability.  It was noted that the Veteran is right-hand dominant.  Dorsiflexion of the right wrist was to 60 degrees and palmar flexion was to 70 degrees, with pain.  There was no additional limitation caused by pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  There was no objective findings of effusion, instability, weakness, redness or heat, and abnormal movement/guarding of movement.  

The Veteran maintains that his right wrist disability is more disabling than contemplated by the current evaluation.  His chip fracture of the right wrist is currently evaluated as 10 percent disabling, pursuant to Diagnostic Code 5215.  

Under Diagnostic Code 5215, a maximum 10 percent evaluation is warranted for limitation of wrist motion (major or minor) where dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Normal range of palmar flexion for the wrist is 80 degrees.  Normal range of dorsiflexion is 70 degrees.  Palmar flexion in line with the forearm equates to zero degrees of palmar flexion or dorsiflexion.  See 38 C.F.R. § 4.71a, Plate I (2011). 

After applying the applicable criteria to the facts in this case, the Board finds that an initial evaluation in excess of 10 percent for the Veteran's right wrist chip fracture is not warranted.  In this regard, at no time during the pendency of this appeal, has the Veteran demonstrated an actual limitation of motion in the right wrist to the extent necessary to warrant a compensable evaluation under Diagnostic Code 5215.  Indeed, the private November 2007 treatment record indicated that the Veteran had right wrist limitation of "just a few degrees," and the April 2008 VA examination report shows dorsiflexion of the right wrist to 60 degrees and palmar flexion to 70 degrees.  The RO's October 2011 increase in evaluation to 10 percent was based on objective evidence of right wrist pain as demonstrated during the April 2008 VA examination.  Given that 10 percent is the highest schedular disability evaluation available under Diagnostic Code 5215, a higher evaluation is not possible under that Diagnostic Code. 

Higher evaluations are available under 38 C.F.R. § 4.71a, Diagnostic Code 5214, which requires the presence of ankylosis.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  However in this case, there is no objective evidence of ankylosis of the right wrist.  The Veteran is able to move his right wrist, albeit with pain upon certain motions.  Absent evidence of ankylosis, an initial evaluation in excess of 10 percent is not warranted for the Veteran's right wrist disability under Diagnostic Code 5214. 

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as the Veteran is already in receipt of the maximum evaluation for his right wrist disability based upon limitation of motion (under Diagnostic Code 5215), 38 C.F.R. §§ 4.40 and 4.45 (DeLuca factors) are not applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Veteran's statements as to the severity of his right wrist symptoms have been considered.  His lay statements are considered to be competent evidence when describing his observable symptoms such as pain.  See Layno, supra.  However, his symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's lay statements regarding the severity of his disability.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In light of the above, the Board concludes that there is a preponderance of evidence against the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for right wrist chip fracture.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, supra. 

Lastly, the Board notes that in exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's service-connected right wrist chip fracture.  In this regard, this disability is primarily productive of pain and limited motion, manifestations which are contemplated in the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right wrist disability and referral for consideration of extraschedular rating is not warranted.

ORDER

Entitlement to an initial evaluation in excess of 10 percent for right wrist chip fracture residuals is denied.  



REMAND

The Veteran is currently in receipt of an initial noncompensable evaluation for left ear hearing loss.  A review of the record shows that further development is necessary.

The Veteran asserts that his VA audiological examination conducted in May 2008 was inadequate for rating purposes.  In this regard, according to a statement received in September 2008, the Veteran feels that his May 2008 VA audiological examination was unfair because the examiner asked him to guess and the examiner changed instructions which ultimately confused him.  

Thereafter, in November 2008, the Veteran underwent an audiology evaluation and requested a hearing aid for his left ear.  The actual audiogram is not shown however the audiologist noted that the Veteran had mild to moderate sensorineural hearing loss from 500-4000 Hertz and at 8000 Hertz.  Word recognition was noted as excellent at 100 percent live voice.  In light of these findings, the audiologist discussed with the Veteran that re-evaluation was recommended because the responses were not consistent with the given hearing loss.  

During his April 2009 DRO hearing and on his August 2009 substantive appeal, the Veteran reiterated his contention that the May 2008 VA audiological examination was unfair.  In describing the VA examination as inadequate, the Veteran is essentially indicating that his left ear hearing loss is worse than the examination findings reflect.  In light of the Veteran's statements suggesting a worsening of disability, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected left ear hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Moreover, as noted, the November 2008 audiologist recommended a re-evaluation.  Thus, the Board finds that the left ear hearing loss claim should be remanded for an additional examination.
 

Accordingly, the case is REMANDED for the following action:

1.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his left ear hearing loss disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  The examiner should also fully describe the functional effects of the Veteran's left ear hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

2.  Then readjudicate the initial compensable rating claim for left ear hearing loss.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and give the Veteran and his representative an opportunity to respond. 

Then, return the case to the Board, if in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


